DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP2018503298, where Google translation is used).

Regarding claims 1, 11 and 12, JP2018503298 teaches a communication system (Abstract; page 3, paragraph 3; page 4 paragraphs 17-20) (with corresponding receiving apparatus and method) comprising: 
a transmitting apparatus (transmitting device of the different embodiments; at least page 4 ¶ 17-18) that transmits a first frame obtained by encoding first packets within a stream containing the first packets and second packets via a first frequency channel and that transmits a second frame obtained by encoding the second packets via a second frequency channel different from the first frequency channel (page 4 ¶ 10-11; page 5 ¶ 5-9); 
(page 5 ¶ 11-12); 
a first integrated circuit that decodes the first frame and that acquires the first packets (page 5 ¶3; ¶11-12); and 
a second integrated circuit that performs processing for decoding the second frame (page 5 ¶3; ¶11-12) and acquiring the second packets and processing for bonding the first packets and the second packets together and reconstructing the stream (page 3 ¶10-11; page 5 ¶3; ¶11-12).  

Regarding claim 2, JP2018503298 teaches wherein the first integrated circuit includes 
a first demodulation section that demodulates the first frame and that acquires a plurality of first input cells (page 5 ¶ 11-12), 
a first cell exchange section that exchanges part of the plurality of first input cells with cells of the second integrated circuit and that outputs the exchanged cells as first output cells (page 6 ¶8-14), and 
a first decoding section that decodes the first output cells and that acquires the first packets, and the second integrated circuit includes (page 3 ¶10-11; page 5 ¶3; ¶11-12) 
a second demodulation section that demodulates the second frame and that acquires a plurality of second input cells (page 5 ¶ 11-12),
(page 6 ¶8-14), 
a second decoding section that decodes the second output cells and that acquires the second packets, and a bonding section that bonds the first packets and the second packets together and that reconstructs the stream (page 3 ¶10-11; page 5 ¶3; ¶11-12).  

Regarding claim 3, JP2018503298 teaches wherein
the first cell exchange section acquires an input index of each of the first input cells and exchanges the first input cell in a case in which the input index is odd-numbered (page 6 ¶8-14), and 
the second cell exchange section acquires an input index of each of the second input cells and exchanges the second input cell in a case in which the input index is odd-numbered (page 6 ¶8-14).  

Regarding claims 4, 5 and 9, JP2018503298 teaches wherein 
the first/second cell exchange section transmits at least one of a clock signal, a numerical value according to the input index, a synchronizing signal, or a data valid signal together with the first input cells to the second/first cell exchange section (page 6 ¶5, ¶8-14).  

Regarding claim 6, JP2018503298 teaches  wherein 
(page 4 ¶8-10) .  

Regarding claim 10, JP2018503298 teaches wherein the first and second frames are frames compliant with an ATSC (Advanced Television Systems Committee standards) 3.0 standard (page 4 ¶4-5).  

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421